July 8, 1911. The opinion of the Court was delivered by
In this proceeding, instituted to enjoin the city council of Greenville from issuing certain municipal bonds, the following are the admitted facts:
The city of Greenville is incorporated under the General Statutes of this State (Code 1902, vol. I, sec. 1972), having surrendered its old charter and received a new one, February 14, 1911. By an amendment to the Constitution, proposed by Joint Resolution February 19, 1904 (24 Stat. 676), and ratified by an act of February 20, 1905 (24 Stat. 955), it was provided that the city of Greenville might increase its bonded indebtedness to an amount not exceeding fifteen per cent. of the value of its taxable property, where the proceeds of the bonds are applied to the payment "of past indebtedness, to expenses and any liabilities incurred or to be incurred in the improvement of streets and sidewalks, and for providing sewerage for said city, or any part thereof, for purchasing, owning or operating waterworks or electric light plants."
In the early part of the year 1910, a petition from the freeholders of the city of Greenville was presented to the city council, asking for an election upon the question as to whether the city of Greenville should issue bonds in the sum of two hundred thousand dollars, "to be used solely for the improvement or paving of its streets and sidewalks and building Main Street bridge." In this petition it was stated that $20,000 should be used for building a bridge, *Page 243 
and $180,000 for street improvements. The election was duly held and a large majority voted in favor of the issue of the bonds. Street improvement bonds to the amount of $100,000 have already been issued and sold, and out of the proceeds $20,000, provided for in the petition, has been expended on Main Street bridge. The city has now negotiated the sale of the remaining $100,000 worth of bonds, the proceeds of this second sale to be used in paying for street paving, a large part of which work has already been done. The sale of these bonds has, however, been held up because the objection was raised that if the city had no authority to issue bonds for the building of Main Street bridge, this would enter into and affect the validity of the entire issue and not merely the validity of the $20,000 worth of bonds, the proceeds of which were actually used in paying for this bridge.
The only question concerning the validity of the bond issue is, whether "the building" of Main Street bridge is "an improvement of streets and sidewalks" within the meaning of the amendment to the Constitution above referred to. The bridge in question spans Reedy River where it is crossed by Main street. For many years there has been a bridge at this point, and before the first bridge was built there was a ford. The new bridge is at the same place, but slightly larger than the old bridge. The walls and arches are of re-enforced concrete, filled in with dirt; on the bridge will be laid asphalt sidewalks and vitrified brick paving, corresponding in all particulars with the other portions of Main street. Unless the bridge can be said to be a part of the street, so that the building of it would come within the provision for paving streets and sidewalks, the city has no authority to issue bonds for that purpose.
If the proceeds of the bond issue had been used or were to be used for the construction of a river bridge costing twenty thousand dollars where there had been no bridge before, the question might be a serious one. In a very large *Page 244 
sense, the construction of such a bridge might be considered improvement of a street, but it might be argued that such construction should be regarded a distinct municipal enterprise, not intended by the Constitution to fall under the head of a mere street improvement. Schneider v.Detroit (Mich.), 40 N.W. 329. On this question we express no opinion. But where, as in this case, there is already a bridge over the river constituting a part of the street, it seems to be clear that the improvement of the river crossing by repair or reconstruction of the bridge must be held to be an improvement of the street. 2 Dillon on Mun. Corp., sec. 729; Berlin Iron Bridge Co. v. SanAntonio (Tex.), 50 S.W. 408; Huggins v. Riley (N.Y.),25 N.E. 993; Sandpoint v. Doyle (Idaho), 17 L.R.A. (N.S.) 497; Erie v. Schwingle (Pa.), 60 Am. Dec. 37;Chicago v. Powers (Ill.), 89 Am. Dec. 418; CascadeCounty v. City of Great Falls (Montana), 46 P. 437.
It is the judgment of this Court that the petition be dismissed.